


Exhibit 10.2

 

SERIES B PREFERRED STOCK SUBSCRIPTION AND EXCHANGE AGREEMENT

 

This Subscription and Exchange Agreement (this “Agreement”), dated as of
May 9, 2012 (the “Effective Date”), is entered into by and among Geokinetics
Inc., a Delaware corporation (the “Company”), and each of the other persons who
are signatories to this Agreement and who are listed on Schedule A attached
hereto (each of them is referred to as a “Stockholder” and together they are
referred to as “Stockholders”).

 

RECITALS

 

A.            Certain technical legal questions have arisen relating to the
prior issuance and/or amendment of certain shares of the Series B Senior
Convertible Preferred Stock, par value $10.00 per share, of the Company (which
shares were subsequently renamed as Series B-1 Senior Convertible Preferred
Stock by an Amended Certificate of Designation filed with the Secretary of State
of the State of Delaware on July 28, 2008 and subsequently renamed as Series B
Preferred Stock by a Third Amended Certificate of Designation filed with the
Secretary of State of the State of Delaware on December 18, 2009)(the “Old
Shares”); and

 

B.            In order to resolve any such questions, and to ensure that full
legal effect is given to prior agreements between the Company and the
Stockholders, the Company and the Stockholders desire (i) to cause the Company
to issue to each Stockholder the number of shares of Series B-1 Senior
Convertible Preferred Stock, par value $10.00 per share, of the Company set
forth next to such Stockholder’s name on Schedule A (the “New Shares”) in
exchange for the number of Old Shares held (or purported to be held) by each
such Stockholder and (ii) that all references to the Old Shares in any other
agreements, documents, instruments or certificates (including any warrant
certificates)(the “Related Agreements”) shall mean and be a reference to the New
Shares issued to the Stockholders pursuant to this Agreement as if such New
Shares were issued on the same date as the Old Shares such that the rights and
obligations pursuant to the Related Agreements would have the same economic
effect as they would have had, save and except for the amendments referred to in
Section 1 below (the “Related Agreement Amendments”) with respect to the
warrants issued on July 28, 2008 and December 14, 2010 and the changes to modify
the anti-dilution provisions reflected in the New Shares to be different from
the Old Shares with respect to the warrants to be issued in connection with the
Commitment Letter between the Company and Avista Capital Partners, L.P. and
Avista Capital Partners (Offshore), L.P. dated March 16, 2012, as amended, if
there were no such questions relating to the issuance of and/or amendment to the
Old Shares, in each case upon the terms and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in order to implement the foregoing and in consideration of the
mutual agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and each of the Stockholders agree as follows:

 

Section 1.              Exchange of Shares.  The Company (x) shall issue to each
Stockholder, and each such Stockholder shall receive and accept from the
Company, the number of New

 

--------------------------------------------------------------------------------


 

Shares set forth next to such Stockholder’s name on Schedule A and (y) agrees
that all references to the Old Shares in the Related Agreements shall mean and
be a reference to the New Shares issued to the Stockholders pursuant to this
Agreement as if such New Shares were issued on the same date as the Old Shares
such that the rights and obligations pursuant to any such Related Agreements
would have the same economic effect as they would have had, save and except for
the Related Agreement Amendments, if there were no questions as to the issuance
of and/or amendment to the Old Shares, in exchange (the “Exchange”) for:

 

(a)           all of such Stockholder’s rights, interests and claims with
respect to the Old Shares (and any right, warrant, option or other security or
instrument evidencing, or convertible into or exchangeable or otherwise
exercisable for any Old Shares) to the extent such rights, interests and claims
are held by such Stockholder;

 

(b)           the agreement of each of the Stockholders that (x) all references
to the Old Shares in any of the Related Agreements shall mean and be a reference
to the New Shares issued to the Stockholders pursuant to this Agreement as if
such New Shares were issued on the same date as the Old Shares such that the
rights and obligations pursuant to the Related Agreements would have the same
economic effect as they would have had, save and except for the Related
Agreement Amendments, if there were no questions as to the issuance of and/or
amendment to the Old Shares, and (y) such Stockholders will facilitate
(including the return of any of the certificates representing the Old Shares to
the Company for replacement thereof), at the Company’s sole timing and
discretion, the amendment, restatement or replacement of any of the Related
Agreements with new agreements, documents, instruments or certificates to
further effectuate the agreement set forth in this Section 1(b); and

 

(c)           the release by such Stockholder as set forth in Section 2;

 

provided, that the Exchange shall be contingent upon (i) the approval of the
Exchange (including, but not limited to, the creation of the New Shares and the
issuance of the New Shares to the Stockholders) by the requisite percentage of
holders of the outstanding Series D Junior Preferred Stock of the Company in
accordance with Section 1(d) of the Certificate of Designation of Series D
Junior Preferred Stock, (ii) the approval of the Exchange (including, but not
limited to, the creation of the New Shares and the issuance of the New Shares to
the Stockholders) by the requisite percentage of the holders of the outstanding
Series C Senior Preferred Stock of the Company in accordance with
Section 1(d) of the Certificate of Designation of Series C Senior Preferred
Stock, (iii) the amendment of the outstanding warrants to purchase common stock
of the Company issued on July 28, 2008 to modify the price adjustment provision
of such warrants, (iv) the amendment of the outstanding warrants to purchase
common stock of the Company issued on December 14, 2010 to modify the definition
of “Additional Stock,” and (v) the filing of a Certificate of Designation of the
New Shares in the form attached as Annex A with the Secretary of State of the
State of Delaware.  Following the Exchange, the Company shall promptly issue to
each Stockholder a stock certificate evidencing the New Shares set forth next to
such Stockholder’s name on Schedule A upon the execution and delivery by such
Stockholder of this Agreement and the surrender by such Stockholder of each
stock certificate or certificates, if any, representing the Old Shares.

 

--------------------------------------------------------------------------------


 

Section 2.              Release of Claims.  In consideration for the New Shares
to be issued in exchange for the Old Shares and the modification of the Related
Agreements, the Company and each Stockholder, their respective successors and
assigns, and all persons or entities acting by, through, under or in concert
with the Company and each such Stockholder, do hereby release and forever
discharge (a) the Stockholders, in the case of the Company, and the Company, in
the case of the Stockholders, (b) all past and present officers, directors,
employees, counsel, agents, representatives and controlling persons, if any, of
the Stockholders, in the case of the Company, and the Company, in the case of
the Stockholders (c) all past and present affiliates and subsidiaries of the
Stockholders, in the case of Company, and the Company, in the case of the
Stockholders and (d) all of the past or present subsidiaries’ and affiliates’
officers, directors, employees, counsel, agents, representatives, controlling
persons of the Stockholders, in the case of the Company, and the Company, in the
case of the Stockholders, if any, from any and all manner of (and hereby waive
any) claims, actions or proceedings of any nature which have been, could have
been, or could be brought in any local, state or federal court, administrative
agency or other tribunal, including, but not limited to, those arising under
common law, federal law, or state statutory law, in law or in equity, suits,
debts, liens, contracts, agreements, including, but not limited to, any escrow
agreement, investors’ agreement, stock option agreement, or subscription or
stock purchase agreement, promises, liabilities, claims, demands, damages,
losses, costs or expenses, of any nature whatsoever, known or unknown, fixed or
contingent, including all claims for incidental, consequential, punitive or
exemplary damages or equitable relief arising out of any of the foregoing, which
the Company or such Stockholder, as applicable, now has or may hereafter have
against any of the foregoing respective released parties, arising out of or
related to the issuances (or purported issuance) of the Old Shares (or any
right, warrant, option or other security or instrument evidencing, or
convertible into or exchangeable or otherwise exercisable for, any capital stock
of the Company), and ratification of all actions taken by the Stockholders, in
the case of the Company, or Board of Directors of the Company, in the case of
the Stockholders, to approve the foregoing.

 

Section 3.              Representations and Warranties.

 

(a)           Each of the Stockholders hereby represents, warrants and covenants
to the Company as of the Effective Date as follows:

 

(i)            that each such Stockholder is, or but for the questions relating
to the Company’s issuance or amendment of the Old Shares would be, the record
and beneficial owner of the number of issued and outstanding Old Shares set
forth next to such Stockholder’s name on the signature page hereto;

 

(ii)           that the Old Shares set forth on the signature page constitute
all of the issued and outstanding Old Shares owned, or arguably owned, of record
or beneficially owned by such Stockholder, and the Stockholder does not own (or
have any claim to own) beneficially or of record, any other Old Shares (or any
right, warrant, option or other security or instrument evidencing, or
convertible into or exchangeable or otherwise exercisable for, any Old Shares);

 

(iii)          that each such Stockholder has the legal capacity, power and
authority to enter into and perform all of such Stockholder’s obligations under
this Agreement;

 

--------------------------------------------------------------------------------


 

(iv)          that this Agreement has been duly and validly executed and
delivered by the Stockholder and constitutes a valid and binding agreement of
such Stockholder, enforceable against such Stockholder in accordance with its
terms;

 

(v)           that each such Stockholder is an “accredited investor” (as such
term is used in Rule 501 under the Securities Act of 1993, as amended); and

 

(vi)          that from time to time, at the request of the Company and without
further consideration, the Stockholder shall execute and deliver such additional
documents as may be necessary or desirable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement.

 

(b)           The Company hereby represents, warrants and covenants to the
Stockholders as of the Effective Date as follows:

 

(i)            that it is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware;

 

(ii)           that it has the corporate power and authority to enter into and
perform all of its obligations under this Agreement and to consummate the
transactions contemplated hereby;

 

(iii)          that the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by the Board of Directors of the Company;

 

(iv)          that it has taken all other actions required by applicable law,
its certificate of incorporation and its bylaws to consummate the transactions
contemplated by this Agreement;

 

(v)           that this Agreement constitutes the valid and binding obligation
of the Company and is enforceable in accordance with its terms, except as
enforceability may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally; and

 

(vi)          that from time to time, at the request of the applicable
Stockholder and without further consideration, the Company shall execute and
deliver such additional documents as may be necessary or desirable to consummate
and make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

 

Section 4.              Intent of the Parties.  Each party acknowledges and
agrees that it is the intent of the parties that the rights, interests and
obligations of the parties with respect to the New Shares and the Related
Agreements (after the substitution of the references to the Old Shares with
references to the New Shares) shall be the same as the rights, interests and
obligations of the parties with respect to the Old Shares (assuming the valid
issuance of and/or amendment to the Old Shares) and the Related Agreements such
that the New Shares and the Related Agreements (after the substitution of the
references to the Old Shares with references to the New Shares) would have the
same economic effect as the Old Shares and the Related Agreements would have

 

--------------------------------------------------------------------------------


 

had, save and except for the Related Agreement Amendments, if there were no
questions as to the issuance of and/or amendment to the Old Shares.  Each party
agrees that when construing the provisions of this Agreement and the Related
Agreements that such intent will be taken into account and agrees to take such
further actions as necessary to implement such intent.

 

Section 5.              Consent to Certain Actions.  Each of the Stockholders,
by execution of this Agreement, does hereby, (a) consent to the creation of the
New Shares and the issuance of the New Shares in exchange for the Old Shares,
(b) consent to the creation of the Series C-1 Senior Preferred Stock of the
Company and the issuance of the Series C-1 Senior Preferred Stock of the Company
in exchange (the “Series C Preferred Stock Exchange”) for the Series C Senior
Preferred Stock of the Company pursuant to the Series C Preferred Stock
Subscription and Exchange Agreement, dated as of May 9, 2012, by and among the
Company and Avista Capital Partners, L.P. and Avista Capital Partners
(Offshore), L.P., and (c) waive such Stockholder’s rights, if any, to acquire
capital stock of the Company in connection with the Series C Preferred Stock
Exchange pursuant to Section 1(h) of the Fourth Amended Certificate of
Designation of Series B Senior Convertible Preferred Stock of the Company.  Each
Stockholder acknowledges and agrees that this Agreement constitutes such
Stockholder’s written consent to the foregoing pursuant to Section 228 of the
General Corporation Law of the State of Delaware.  Promptly following the
execution of this Agreement, each Stockholder shall deliver a signed and dated
copy of this Agreement to the Secretary of the Company and hereby directs the
Secretary of the Company to file the fully executed copy of this Agreement with
the books and records of the Company in accordance with Section 228 of the
General Corporation Law of the State of Delaware.

 

Section 6.              Acknowledgment.  The Stockholders and the Company
acknowledge and agree that (a) neither the issuance of New Shares in connection
with the Exchange nor the issuance of shares of the Company’s Series C-1 Senior
Preferred Stock in exchange for shares of the Company’s Series C Senior
Preferred Stock shall constitute an issuance or deemed issuance of “Additional
Stock” and shall not otherwise result in a conversion price adjustment pursuant
to either the Certificate of Designation of the Old Shares or the Certificate of
Designation of the New Shares and (b) the number of Old Shares exchanged for New
Shares pursuant to this Agreement includes all dividends paid in additional Old
Shares in lieu of cash for all quarters ending on or prior to March 31, 2012.

 

Section 7.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of laws principles thereof.

 

Section 8.              Assignment; Binding Effect; Benefits.  This Agreement is
not assignable without the written consent of each of the other parties hereto. 
Subject to the foregoing, the provisions of this Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, legal
representatives, successors and permitted assigns.  Nothing in this Agreement,
express or implied, is intended or shall be construed to give any person other
than the parties or their respective successors or assigns (and other than the
persons released in Section 2 hereof) any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.

 

--------------------------------------------------------------------------------


 

Section 9.              Amendment.  This Agreement may be amended only by a
written instrument signed by each of the parties which specifically states that
it is amending this Agreement.

 

Section 10.            Counterparts.  This Agreement may be executed in
counterparts or in facsimiles, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.  Notwithstanding
anything in this Agreement to the contrary, the failure of one or more
Stockholders (for whom this Agreement sets forth a signature line) to execute or
otherwise to become bound by this Agreement shall not affect the enforceability
of this Agreement against, or otherwise impact the validity of this Agreement
with respect to, the persons who execute and deliver this Agreement.

 

Section 11.            Notice.  All notices and other communications made under
this Agreement shall be in writing and shall be mailed by registered or
certified U.S. mail or a nationally reputable overnight carrier, postage
prepaid, sent by facsimile or otherwise delivered by hand or courier addressed
to each party’s address or facsimile number set forth on the signature page.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement on the date
set forth below such party’s name.

 

 

COMPANY:

 

 

 

Geokinetics Inc.

 

 

 

 

 

 

 

By:

/s/ Richard F. Miles

 

 

Richard F. Miles

 

 

President and Chief Executive Officer

 

 

Date: May 9, 2012

 

[Series B Preferred Stock Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

Avista Capital Partners, L.P.

 

 

 

 

By:

Avista Capital Partners GP, LLC

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ben Silbert

 

 

Name: Ben Silbert

 

 

Title: General Counsel

 

 

Date: 5/9/12

 

 

 

Address:

65 E. 55th Street

 

 

18 Floor

 

 

NY NY 10022

 

 

 

Number of Shares Held:

258,998

 

[Series B Preferred Stock Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

Avista Capital Partners (Offshore), L.P.

 

 

 

 

By:

Avista Capital Partners GP, LLC

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ben Silbert

 

 

Name: Ben Silbert

 

 

Title: General Counsel

 

 

Date: 5/9/12

 

 

 

Address:

65 E. 55th Street

 

 

18 Floor

 

 

NY NY 10022

 

 

 

Number of Shares Held:

68,290

 

[Series B Preferred Stock Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

Levant America S.A.

 

 

 

 

 

 

 

By:

/s/ Kenneth H. Hannan, Jr.

 

 

Name: Kenneth H. Hannan, Jr.

 

 

Title: Attorney-in-fact

 

 

Date: May 8, 2012

 

 

 

Address:

c/o Colonial Navigation Co. Inc.

 

 

750 Lexington Ave

 

 

NY NY 10022

 

 

 

Number of Shares Held:

32,720

 

[Series B Preferred Stock Exchange Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name of Stockholder

 

Number of Old
Shares

 

Number of New
Shares to be Issued
in Exchange for the
Old Shares

 

Avista Capital Partners, L.P.

 

258,998

 

258,998

 

Avista Capital Partners (Offshore), L.P.

 

68,290

 

68,290

 

Levant America S.A.

 

32,720

 

32,720

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

See attached.

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF DESIGNATION OF

 

SERIES B-1 SENIOR CONVERTIBLE PREFERRED STOCK

 

OF

 

GEOKINETICS INC.

 

PURSUANT TO SECTION 151(g) OF THE

 

GENERAL CORPORATION LAW OF THE STATE OF DELAWARE

 

Geokinetics Inc. (the “Corporation”), a corporation organized and existing under
the laws of the State of Delaware, hereby certifies that the Board of Directors
of the Corporation, on May 9, 2012, duly adopted the following resolution
providing for the issuance of a series of the Corporation’s Preferred Stock, par
value $10.00 per share (the “Preferred Stock”), and further providing for the
designation, powers, preferences and relative, participating, optional and other
rights, and the qualifications, limitations and restrictions thereof, all in
accordance with Section 151(g) of the General Corporation Law of the State of
Delaware:

 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Corporation by Article Fourth of the Corporation’s
Certificate of Incorporation (as amended, the “Certificate of Incorporation”), a
series of Preferred Stock of the Corporation be, and hereby is, created out of
the authorized but unissued shares of capital stock of the Corporation and
authorized to be issued, such series to be designated Series B-1 Senior
Convertible Preferred Stock, to consist of 550,000 shares, par value $10.00 per
share, of which the powers, preferences and relative, participating, optional
and other rights, and the qualifications, limitations and restrictions thereof,
shall be, in addition to those set forth in the Certificate of Incorporation, as
follows:

 

(1)           General.

 

(a)           The shares of such series shall be designated as the Series B-1
Senior Convertible Preferred Stock (the “Series B-1 Preferred Stock”).

 

(b)           The number of authorized shares of Series B-1 Preferred Stock
shall be 550,000.

 

(c)           No fractional shares of Series B-1 Preferred Stock shall be
issued.

 

(2)           Dividends.

 

(a)           The holders of Series B-1 Preferred Stock, prior and in preference
to any declaration or payment of any dividend on any class or series of capital
stock of this Corporation, shall be entitled to receive cumulative dividends at
the applicable Dividend Rate.  “Dividend Rate” shall mean 9.75% per annum,
compounded quarterly commencing on April 1, 2012, of the Original Issue Price
(as defined in Section 3(a)) for each share of Series B-1 Preferred Stock.  At
the option of the Corporation, all or any portion of dividends payable on shares
of Series B-1

 

--------------------------------------------------------------------------------


 

Preferred Stock on any quarterly dividend payment date through and including
December 16, 2015 may be paid in additional shares of Series B-1 Preferred
Stock, instead of cash with such number of additional shares of Series B-1
Preferred Stock to be rounded down to the nearest whole share and any amount so
rounded down and not paid in cash being taken into account in the calculation of
the dividend payment on the next quarterly dividend payment date.  The value of
each share of Series B-1 Preferred Stock paid in lieu of cash shall be equal to
the Original Issue Price.  After December 16, 2015, all dividends shall be paid
in cash when, and if, declared.  All unpaid dividends on Series B-1 Preferred
Stock shall be cumulative and shall accrue, compounding quarterly, regardless of
whether or not the Corporation shall have funds legally available for the
payment of such dividends.

 

(b)           After payment of the dividends provided for in Section 2(a), any
additional dividends or distributions shall be distributed among all holders of
the Common Stock, par value $.01 per share, of the Corporation (the “Common
Stock”), Series B-1 Preferred Stock, and other preferred securities which are
convertible into shares of Common Stock, in proportion to the number of shares
of Common Stock that would be held by each such holder if all shares of
Series B-1 Preferred Stock and other preferred securities were converted to
Common Stock at the then-effective conversion rate.

 

(3)           Liquidation Preference.

 

(a)           The holders of Series B-1 Preferred Stock, in the event of any
Liquidation Event (as defined in Section 3(c)), either voluntary or involuntary,
shall be entitled to receive, prior and in preference to the distribution of any
proceeds of such Liquidation Event (the “Proceeds”) to the holders of Common
Stock and other preferred securities (but pari passu to any holder of the
Series C-1 Senior Preferred Stock of the Corporation (the “Series C-1 Preferred
Stock”), an amount per share (the “Liquidation Preference Amount”) equal to
(i) the sum of the Original Issue Price for the Series B-1 Preferred Stock, plus
(ii) any accrued but unpaid dividends, which have been accrued to the date of
payment. In case the net assets of the Corporation legally available therefor
are insufficient to permit the payment upon all outstanding shares of Series B-1
Preferred Stock of the full preferential amount to which the holders of such
shares are entitled, then such net assets shall be distributed ratably upon
outstanding shares of Series B-1 Preferred Stock in proportion to the full
preferential amount to which each such share is entitled.  “Original Issue
Price” shall mean $250.00 per share for each share of Series B-1 Preferred Stock
(as adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like with respect to the Series B-1 Preferred Stock).

 

(b)           After the payment of the Liquidation Preference Amount with
respect to each share of Series B-1 Preferred Stock, the holders of Series B-1
Preferred Stock will have the right following a Liquidation Event to receive an
additional distribution for each share of Series B-1 Preferred Stock equal to
the excess, if any, of (i) the aggregate amount distributable with respect to
each share of Common Stock following the Liquidation Event multiplied by the
number of shares of Common Stock into which each share of Series B-1 Preferred
Stock is convertible at the Conversion Rate (as defined in Section 5(a))
effective at the time of the Liquidation Event over (ii) the Liquidation
Preference Amount.  As a result, the total amount distributed with respect to
each share of Series B-1 Preferred Stock following a Liquidation Event will be
not less than the amount determined as if all shares of Series B-1 Preferred
Stock

 

2

--------------------------------------------------------------------------------


 

had been converted to Common Stock at the Conversion Rate effective at the time
of the Liquidation Event.  In view of this additional distribution right, the
Corporation and the holders of the Series B-1 Preferred Stock expect that the
Series B-1 Preferred Stock will not be treated as “preferred stock” for federal
income tax purposes under Treasury Regulation § 1.305-5(a).

 

(c)           A “Liquidation Event” shall include (i) the sale, transfer or
other disposition of all or substantially all of the Corporation’s assets,
(ii) the merger or consolidation of the Corporation with or into another entity
(except a merger or consolidation in which the holders of capital stock of the
Corporation immediately prior to such merger or consolidation continue to hold
at least 50% of the voting power of the capital stock of the Corporation or the
surviving or acquiring entity following such merger or consolidation), (iii) the
transfer (whether by merger, consolidation, exchange, reorganization or
otherwise), in one transaction or a series of related transactions, to a person
or group of affiliated persons (other than Avista Capital Partners, L.P. and its
affiliates), of the Corporation’s equity securities if, after such transfer,
such person or group of affiliated persons would hold 50% or more of the
outstanding voting stock of the Corporation (or the surviving or acquiring
entity) or (iv) a liquidation, dissolution or winding up of the Corporation;
provided, however, that a transaction shall not constitute a Liquidation Event
if its sole purpose is to change the state of the Corporation’s incorporation or
to create a holding company that will be owned in substantially the same
proportions by the persons who held the Corporation’s securities immediately
prior to such transaction.  The treatment of any particular transaction or
series of related transactions as a Liquidation Event hereunder may be waived by
the vote or written consent of the holders of a majority of the outstanding
Series B-1 Preferred Stock (voting on an as-converted basis).

 

(d)           In any Liquidation Event, if Proceeds received by the Corporation
or its stockholders are other than cash, their value will be deemed their fair
market value.  The determination of such fair market value shall be made by the
Board of Directors of the Corporation or as otherwise may be set forth in the
definitive agreements governing such Liquidation Event.

 

(4)           Redemption Rights.

 

(a)           If, at any time after December 16, 2015, the holders of not less
than a majority of the shares of Series B-1 Preferred Stock then outstanding
deliver written notice to the Corporation of such holders’ desire to have the
Series B-1 Preferred Stock redeemed, all outstanding shares of Series B-1
Preferred Stock, if not previously converted pursuant to Section 5, shall be
redeemed by the Corporation on a date which is not more than 90 days after the
date on which such written notice was given to the Corporation by the holders of
the Series B-1 Preferred Stock. Each share of Series B-1 Preferred Stock to be
redeemed hereunder shall be redeemed by payment by the Corporation in cash of
the Redemption Price. “Redemption Price” shall mean, with respect to each share
of Series B-1 Preferred Stock, an amount equal to the Liquidation Preference
Amount.

 

(b)           Any redemption pursuant to Section 4(a) shall be preceded by
written notice from the Corporation to each holder of Series B-1 Preferred Stock
stating the date fixed for redemption, the Redemption Price and the place at
which holders of Series B-1 Preferred

 

3

--------------------------------------------------------------------------------


 

Stock may obtain payment of the Redemption Price upon surrender of their
respective stock certificates.

 

(c)           All shares of Series B-1 Preferred Stock redeemed, otherwise
acquired or returned (as a result of conversion or otherwise) by the Corporation
shall immediately be canceled and shall not be reissued.

 

(5)           Conversion.  The holders of the Series B-1 Preferred Stock shall
have conversion rights as follows (the “Conversion Rights”):

 

(a)           Right to Convert.  Each share of Series B-1 Preferred Stock shall
be convertible, at the option of the holder thereof, at any time after the date
of issuance of such share, at the office of the Corporation or any transfer
agent for such stock, into such number of fully paid and nonassessable shares of
Common Stock as is determined by dividing the Liquidation Preference Amount for
the Series B-1 Preferred Stock by the applicable Conversion Price for the
Series B-1 Preferred Stock (the conversion rate for Series B-1 Preferred Stock
into Common Stock is referred to herein as the “Conversion Rate”), determined as
hereafter provided, in effect on the date the certificate is surrendered for
conversion. The “Conversion Price” per share for Series B-1 Preferred Stock
shall be $15.95 (which amount, for the avoidance of doubt, takes into account
all adjustments to the conversion price prior to the Filing Date (as defined in
Section 5(d)(i)) of the Corporation’s Series B Senior Convertible Preferred
Stock that is to be exchanged for the shares of Series B-1 Preferred Stock and
then eliminated); provided, however, that the Conversion Price for the
Series B-1 Preferred Stock shall be subject to adjustment as set forth in
Section 5(d).

 

(b)           Corporation Conversion Election.  At the election of the
Corporation, each share of Series B-1 Preferred Stock shall be converted into
shares of Common Stock at the Conversion Rate at the time in effect for
Series B-1 Preferred Stock immediately upon the Corporation’s sale of its Common
Stock in an underwritten public offering pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
covering the offer and sale of Common Stock (i) at an offering price per share
of not less than $35.00 (as adjusted for any stock splits, stock dividends,
combinations, subdivisions or the like), (ii) which results in net proceeds to
the Corporation and the selling stockholders, if any, of not less than
$75,000,000, and (iii) after which the Common Stock is listed on the NYSE, AMEX
or the NASDAQ National Market (a “Qualified Public Offering”).

 

(c)           Mechanics of Conversion.  Before any holder of Series B-1
Preferred Stock shall be entitled to voluntarily convert the same into shares of
Common Stock, such holder shall surrender the certificate or certificates
therefore, duly endorsed, at the office of the Corporation or of any transfer
agent for the Series B-1 Preferred Stock, and shall give written notice to the
Corporation at its principal corporate office, of the election to convert the
same and shall state therein the name or names in which the certificate or
certificates for shares of Common Stock are to be issued.  The Corporation
shall, as soon as practicable thereafter, issue and deliver at such office to
such holder of Series B-1 Preferred Stock, or to the nominee or nominees of such
holder, a certificate or certificates for the number of shares of Common Stock
to which such holder shall be entitled as aforesaid.  Such conversion shall be
deemed to have been made immediately prior to the close of business on the date
of such surrender of the shares

 

4

--------------------------------------------------------------------------------


 

of Series B-1 Preferred Stock to be converted, and the person or persons
entitled to receive the shares of Common Stock issuable upon such conversion
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock as of such date.  If the conversion is in connection with an
underwritten offering of securities registered pursuant to the Securities Act,
the conversion may, at the option of any holder tendering Series B-1 Preferred
Stock for conversion, be conditioned upon the closing with the underwriters of
the sale of securities pursuant to such offering, in which event the persons
entitled to receive the Common Stock upon conversion of the Series B-1 Preferred
Stock shall not be deemed to have converted such Series B-1 Preferred Stock
until immediately prior to the closing of such sale of securities.  If the
conversion is in connection with the automatic conversion provisions of
Section 5(b), such conversion shall be deemed to have been made immediately
prior to the closing of such Qualified Public Offering in which the Corporation
has elected to cause such conversion, and the persons entitled to receive shares
of Common Stock issuable upon such conversion shall be treated for all purposes
as the record holders of such shares of Common Stock as of such date.

 

(d)           Conversion Price Adjustments of Series B-1 Preferred Stock for
Certain Dilutive Issuances, Splits and Combinations.  The Conversion Price of
the Series B-1 Preferred Stock shall be subject to adjustment from time to time
as follows:

 

(i)            If the Corporation shall issue, on or after the date upon which
this Certificate of Designation is accepted for filing by the Secretary of State
of the State of Delaware (the “Filing Date”), any Additional Stock (as defined
in Section 5(d)(viii)) for a consideration per share less than the Conversion
Price applicable to the Series B-1 Preferred Stock in effect immediately prior
to the issuance of such Additional Stock, and if the aggregate dollar amount of
(x) all previous issuances of Additional Stock and (y) all previous issuances of
the Corporation’s securities made after September 8, 2006 and prior to the
Filing Date that would have been considered issuances of Additional Stock as
defined in Section 5(d)(viii) had they been issued after the Filing Date,
including, for the avoidance of doubt, any securities issued as consideration in
the Acquisition or pursuant to the Public Offering, as such terms are defined in
that certain Amendment and Exchange Agreement dated December 2, 2009, by and
among the Corporation, Avista Capital Partners, L.P., Avista Capital Partners
(Offshore), L.P. and Levant America S.A. (“Additional Stock Equivalents”), is
less than $50,000,000 (determined by aggregating all previous issuances of
Additional Stock and Additional Stock Equivalents), then the Conversion Price
for the Series B-1 Preferred Stock in effect immediately prior to each such
issuance shall forthwith be adjusted to a price equal to the per share
consideration paid or given for such Additional Stock; provided, however, if the
Corporation shall issue, on or after the Filing Date, any Additional Stock after
the aggregate amount of previous issuances made after September 8, 2006 are in
excess of $50,000,000 (determined by aggregating all previous issuances of
Additional Stock and Additional Stock Equivalents) for a consideration per share
less than the Conversion Price applicable to the Series B-1 Preferred Stock in
effect immediately prior to the issuance of such Additional Stock, then the
Conversion Price for the Series B-1 Preferred Stock in effect immediately prior
to each such issuance shall forthwith be adjusted to a price determined by
multiplying such Conversion Price by a fraction, the numerator of which shall be
the number of shares of Common Stock Outstanding immediately prior to such
issuance plus the number of shares of Common Stock that the aggregate
consideration received by the Corporation for such issuance would purchase at
such Conversion Price; and the denominator of which shall be the number of
shares of Common Stock Outstanding immediately prior to such issuance plus

 

5

--------------------------------------------------------------------------------


 

the number of shares of such Additional Stock.  “Common Stock Outstanding” shall
mean and include the following; (A) outstanding Common Stock, (B) Common Stock
issuable upon exercise of outstanding stock options, (C) Common Stock issuable
upon exercise of outstanding warrants to purchase Common Stock, (D) Common Stock
issuable upon conversion of the Series B-1 Preferred Stock, and (E) Common Stock
issuable upon the conversion of any other series or class of equity securities
issued after the date hereof which is convertible into shares of Common Stock. 
Shares described in (A) through (C) above shall be included whether vested or
unvested, whether contingent or non- contingent and whether exercisable or not
yet exercisable.

 

(ii)           Notwithstanding anything to the contrary set forth in this
Certificate of Designation, no adjustment of the Conversion Price for the
Series B-1 Preferred Stock shall be made in respect of issuances of Additional
Stock as consideration in the Acquisition.

 

(iii)          Notwithstanding anything to the contrary set forth in this
Certificate of Designation, in the event of an adjustment to the Conversion
Price as a result of the issuance (or deemed issuance) of any Additional Stock
in connection with, relating to or arising from that certain Commitment Letter,
dated March 16, 2012, among the Corporation, Avista Capital Partners L.P. and
Avista Capital Partners (Offshore) L.P. (as amended on March 29, 2012, the
“Avista Letter”), including without limitation pursuant to any definitive
documents subsequently entered into with any of the parties to the Avista Letter
(or with any of their affiliates or associated persons or entities) or with
Whitebox Advisors, LLC or Gates Capital Management, Inc. (or any of their
affiliates or associated persons or entities) as a result of the exercise of the
Preference Right (as defined in the Avista Letter), to any of the aforementioned
persons or entities (or other third parties), in no event shall the Conversion
Price be adjusted, as a result of such issuance (or deemed issuance), to an
amount lower than the price per share of the Common Stock in the last reported
trade of the Common Stock on the NYSE Amex, or such other primary exchange on
which the Common Stock is then listed or quoted, as quoted by Bloomberg, LP (or
similar organization succeeding to its functions of reporting market prices), on
the last trading day immediately preceding the date on which the Company is
obligated to issue the securities exchangeable for such Additional Stock under
the Avista Letter or otherwise.  In the event the Common Stock is no longer
listed or quoted, then the price shall be determined in good faith by the Board
of Directors of the Corporation.

 

(iv)          No adjustment of the Conversion Price for the Series B-1 Preferred
Stock shall be made in an amount less than one cent per share, provided that any
adjustments that are not required to be made by reason of this sentence shall be
carried forward and shall be either taken into account in any subsequent
adjustment made prior to three (3) years from the date of the event giving rise
to the adjustment being carried forward, or shall be made at the end of three
(3) years from the date of the event giving rise to the adjustment being carried
forward. Except to the limited extent provided for in Section 5(d)(vii)(C) and
Section (5)(d)(vii)(D), no adjustment of such Conversion Price pursuant to this
Section 5(d) shall have the effect of increasing the Conversion Price above the
Conversion Price in effect immediately prior to such adjustment.

 

(v)           In the case of the issuance of Additional Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefore before
deducting any

 

6

--------------------------------------------------------------------------------


 

reasonable discounts, commission or other expenses allowed, paid or incurred by
the Corporation for any underwriting or otherwise in connection with the
issuance and sale thereof.

 

(vi)          In the case of the issuance of the Additional Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market thereof as determined by the Board of
Directors irrespective of any accounting treatment.

 

(vii)         In the case of the issuance of options to purchase or rights to
subscribe for Common Stock, securities by their terms convertible into or
exchangeable for Common Stock or options to purchase or rights to subscribe for
such convertible or exchangeable securities, the following provisions shall
apply for purposes of determining the number of shares of Additional Stock
issued and the consideration paid therefor:

 

(A)          The aggregate maximum number of shares of Common Stock deliverable
upon exercise (assuming the satisfaction of any conditions to exercisability,
including without limitation, the passage of time, but without taking into
account potential antidilution adjustments) of such options to purchase or
rights to subscribe for Common Stock shall be deemed to have been issued at the
time such options or rights were issued and for a consideration equal to the
consideration (determined in the manner provided in Section 5(d)(v) and
Section 5(d)(vi)), if any, received by the Corporation upon the issuance of such
options or rights plus the minimum exercise price provided in such options or
rights (without taking into account potential antidilution adjustments) for the
Common Stock covered thereby.

 

(B)          The aggregate maximum number of shares of Common Stock deliverable
upon conversion, or in exchange (assuming the satisfaction of any conditions to
convertibility or exchangeability, including, without limitation, the passage of
time, but without taking into account potential antidilution adjustments) for,
any such convertible or exchangeable securities or upon the exercise of options
to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued at the time such securities were issued or such options or rights
were issued and for a consideration equal to the consideration, if any, received
by the Corporation for any such securities and related options or rights
(excluding any cash received on account of accrued interest or accrued
dividends), plus the minimum additional consideration, if any, to be received by
the Corporation (without taking into account potential antidilution adjustments)
upon the conversion or exchange of such securities or the exercise of any
related options or rights (the consideration in each case to be determined in
the manner provided in Section 5(d)(v) and Section 5(d)(vi)).

 

(C)          In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to the Corporation upon exercise of
such options or rights or upon conversion of or in exchange for such convertible
or exchangeable shares, the Conversion Price of the Series B-1 Preferred Stock,
to the extent in any way affected by or computed using such options, rights or
securities, shall be recomputed to reflect such change, but no further
adjustment shall be made for the actual issuance of Common Stock or any payment
of such consideration upon the exercise of any such options or rights or the
conversion or exchange of such securities.

 

7

--------------------------------------------------------------------------------


 

(D)          The number of shares of Additional Stock deemed issued and the
consideration deemed paid therefor pursuant to Section 5(d)(vii)(A) and
Section 5(d)(vii)(B) shall be appropriately adjusted to reflect any change,
termination or expiration of the type described in either
Section 5(d)(vii)(A) or Section 5(d)(vii)(B).

 

(viii)        “Additional Stock” shall mean any shares of Common Stock issued
(or deemed to have been issued pursuant to Section 5(d)(vii)) by the
Corporation) or after the Filing Date other than:

 

(A)          Shares of Common Stock issued to employees, directors, officers,
consultants and other service providers for the primary purpose of soliciting or
retaining their services pursuant to plans or agreements approved by the
Corporation’s Board of Directors;

 

(B)          Common Stock issued pursuant to the conversion or exercise of
convertible or exercisable securities outstanding on the Filing Date;

 

(C)          Common Stock or other securities convertible into shares of Common
Stock that are issued with the approval of the holders of not less than a
majority of the then-outstanding shares of Series B-1 Preferred Stock; and

 

(D)          Common Stock issued pursuant to the conversion of the Series B-1
Preferred Stock.

 

(e)           In the event the Corporation should at any time or from time to
time after the Filing Date fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon conversion or
exercise thereof), then, as of such record date (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the Conversion
Price of the Series B-1 Preferred Stock shall be appropriately decreased so that
the number of shares of Common Stock issuable on conversion of each share of
such series shall be increased in proportion to such increase of the aggregate
of shares of Common Stock outstanding and those issuable with respect to such
Common Stock Equivalents.

 

If the number of shares of Common Stock outstanding at any time after the Filing
Date is decreased by a combination of the outstanding shares of Common Stock,
then, following the record date of such combination, the Conversion Price for
the Series B-1 Preferred Stock shall be appropriately increased so that the
number of shares of Common Stock issuable on conversion of each share of such
series shall be decreased in proportion to such decrease in outstanding shares.

 

(f)            Reservation of Common Stock.  The Corporation shall reserve and
keep available out of its authorized but unissued Common Stock that number of
shares of Common

 

8

--------------------------------------------------------------------------------


 

Stock as shall from time to time be sufficient to effect the full conversion of
all outstanding shares of Series B-1 Preferred Stock.

 

(6)           Election and Removal of Directors by Series B-1 Preferred Stock. 
Subject to Section 7(b), the holders of record of the shares of Series B-1
Preferred Stock, exclusively, shall be entitled to nominate and elect one
(1) director of the Corporation (the “Series B-1 Director”).  At each regularly
scheduled meeting of the Corporation’s stockholders which is called for the
purpose of electing members of the Board of Directors, the presence in person or
by proxy of the holders of a majority of the shares of Series B-1 Preferred
Stock then outstanding shall constitute a quorum of the Series B-1 Preferred
Stock for the purpose of electing the director by holders of the Series B-1
Preferred Stock. A vacancy in said directorship filled by the holders of
Series B-1 Preferred Stock shall be filled only by vote or written consent in
lieu of a meeting of the holders of the Series B-1 Preferred Stock.  The
Series B-1 Director may be removed, with our without cause, by the holders of
Series B-1 Preferred Stock in the same manner as such director may be elected
hereunder.

 

(7)           Voting Rights.

 

(a)           Except as otherwise expressly provided herein or as required by
law, the holders of Series B-1 Preferred Stock shall be entitled to vote on all
matters upon which holders of Common Stock have the right to vote and, with
respect to such right to vote, shall be entitled to notice of any stockholders’
meeting in accordance with the Corporation’s Bylaws, and shall be entitled to a
number of votes equal to the number of shares of Common Stock into which such
shares of Series B-1 Preferred Stock could then be converted, at the record date
for the determination of stockholders entitled to vote on such matters or, if no
such record date is established, at the date such vote is taken or any written
consent of stockholders is solicited. Except as otherwise expressly provided
herein, or to the extent class or series voting is otherwise required by law or
agreement, the holders of Series B-1 Preferred Stock or Common Stock shall vote
together as a single class and not as separate classes.

 

(b)           So long as at least 125,000 shares of Series B-1 Preferred Stock
remain outstanding, the Corporation shall not, without first obtaining the
approval (by vote or written consent, as provided by law) of not less than a
majority of the then-outstanding shares of the Series B-1 Preferred Stock, as
determined on a fully diluted and as-converted basis:

 

(i)            Amend the Corporation’s Certificate of Incorporation or Bylaws in
any material respect (other than an amendment to change the name of the
Corporation);

 

(ii)           Declare or pay any dividend or other distribution upon the
Corporation’s capital stock (except dividends payable solely in shares of Common
Stock or Series B-1 Preferred Stock or the Series C-1 Preferred Stock in lieu of
payment of cash dividends), or purchase, redeem, or otherwise acquire any shares
of the Corporation’s capital stock, except for repurchases, at cost, of shares
of the capital stock of the Corporation (pursuant to rights held by the
Corporation as of the Filing Date) held by the Corporation’s consultants,
directors, officers or employees;

 

9

--------------------------------------------------------------------------------


 

(iii)          Sell, lease, assign, transfer or otherwise convey or otherwise
dispose of all or substantially all of the assets of the Corporation or any of
its subsidiaries, or effect any consolidation, merger or reorganization
involving the Corporation or any of its subsidiaries, or effect any transaction
or series of related transactions in which the Corporation’s stockholders
immediately prior to such transaction or transactions own immediately after such
transaction or transactions less than 50% of the voting securities of the
surviving corporation or entity (or its parent);

 

(iv)          Reclassify, reorganize or recapitalize the Corporation’s
outstanding capital stock;

 

(v)           Except for the creation and issuance of the Series C-1 Preferred
Stock, create or issue any class or series of stock or other security of the
Corporation on parity with or having preference over the Series B-1 Preferred
Stock or increase the authorized number of shares of the Series B-1 Preferred
Stock;

 

(vi)          Effect any transaction with the management, related parties or
other affiliates of the Corporation, or extend or waive the terms of any such
existing transactions, other than (A) issuances of options, warrants or Common
Stock pursuant to an equity incentive plan or similar arrangement approved by
the Board of Directors or (B) any other transaction with management, related
parties or affiliates of the Corporation on terms approved by a majority of the
members of the Board of Directors who are not, either directly or indirectly, a
party to such transaction; and

 

(vii)         Increase or decrease the number of directors on the Board of
Directors of the Corporation.

 

(8)           Financial Statements, Reports, etc.  The Corporation shall furnish
to each holder of the Series B-1 Preferred Stock:

 

(a)           within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Corporation and its consolidated
subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all in
reasonable detail and prepared in accordance with United States generally
accepted accounting principles (“GAAP”), all audited by UHY, LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall be without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Corporation and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Corporation and its consolidated subsidiaries as of the close
of such fiscal quarter and the results of its operations and the

 

10

--------------------------------------------------------------------------------


 

operations of such subsidiaries during such fiscal quarter and the then-elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of the chief executive
officer, chief financial officer, any vice president, principal accounting
officer, treasurer, assistant treasurer or controller of the Corporation as
fairly presenting in all material respects the financial condition and results
of operations of the Corporation and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(9)           Preemptive Rights.  If the Corporation authorizes the issuance and
sale of Additional Stock (as defined in Section 5(d)(viii)) other than pursuant
to an underwritten public offering registered under the Securities Act or for
non-cash consideration pursuant to a merger or consolidation approved by the
Board of Directors of the Corporation, the Corporation shall first offer in
writing to sell to each holder of Series B-1 Preferred Stock a portion of the
securities being issued equal to the quotient obtained by dividing (a) the
aggregate number of shares of Series B-1 Preferred Stock then owned by such
holder by (b) the aggregate number of shares of Series B-1 Preferred Stock then
outstanding.  If all offered securities are not subscribed to by such holder of
Series B-1 Preferred Stock in writing delivered to the Corporation within twenty
days after the date of delivery of the Corporation’s original notice to such
holder, then the Corporation shall offer all of such securities for sale to
those other holders of Series B-1 Preferred Stock that did elect to subscribe
for such securities.  If such offer is oversubscribed by such Series B-1
Preferred Stock holders then the Corporation shall offer such securities to such
Series B-1 Preferred Stockholders pro rata on the basis of the number of
securities previously subscribed to by such holders pursuant to the formula
above.  If the holders of Series B-1 Preferred Stock do not elect to subscribe
for all of such securities in writing delivered to the Corporation within twenty
days after the date of delivery of the Corporation’s second notice then the
Corporation shall be free to offer such securities to any other person or
persons at a price and on terms determined by the Corporation, provided that
such price and terms are no more favorable to such person or persons than the
price and terms on which such securities were offered to the holders of
Series B-1 Preferred Stock.  Any securities not sold by the Corporation within
90 days after the date of the Corporation’s initial notice to the holders of
Series B-1 Preferred Stock hereunder shall then become subject again to the
provisions of this Section 9.

 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to its Certificate of Incorporation to be duly executed by its President and
Chief Executive Officer this 9th day of May, 2012.

 

 

GEOKINETICS INC.

 

 

 

 

 

 

 

By:

 

 

 

Richard F. Miles

 

 

President and Chief Executive Officer

 

[Series B-1 Senior Convertible Preferred Stock Certificate of Designation]

 

--------------------------------------------------------------------------------
